DETAILED ACTION
Claims 1-3, 5, 6, 9-17, 20-25 filed February 4th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 9-17, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed February 4th 2021 regarding the prior art combination of Wang et al. (US2015/0060252) in view of Chang et al. (US2010/0208179) in view of Fujino et al. (US2014/0231790) in view of Lee (US2014/0375911) are persuasive. The previous 103 rejection is withdrawn. It should be noted that the prior art does teach the individual claim elements: Fujino teaches a display panel including a plurality of emissive sub-pixels 13 covered by a protection layer 15 with a black matrix layer that forms a peripheral pattern that is different from the light emitting regions of the plurality of emissive sub-pixels. Yang et al. (US2017/0090634) teaches a touch electrodes formed on the black matrix layer and formed directly upon the encapsulation layer. Yang et al. (US2010/0149116) (hereinafter referred to as Yang2) teaches a touch device includes a patterned sensing electrode defining a light-shielding region. Hack et al. (US2014/0110681) teaches red, green, and blue OLEDs are known substitutes for white emissive devices with color filters. While the prior art teaches each individual limitation of the claimed invention, it would not have been obvious for one of ordinary skill in the art to combine Fujino, Yang, Yang2, and Hack to arrive at the claimed limitation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner




/WILLIAM LU/Examiner, Art Unit 2624